Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arron Frederick Lemon appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have *80reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Lemon v. Hong, No. 1:16-cv-00979-ELH, 2016 WL 2347976 (D. Md. May 3, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED